Case 4:20-cv-00318-ALM-KPJ Document 26 Filed 02/23/21 Page 1 of 2 PageID #: 165




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

   ROBERTO VENZOR,                               §
                                                 §
           Plaintiff,                            §
                                                 §
   v.                                            §   Civil Action No.: 4:20-cv-318-ALM-KPJ
                                                 §
   COLLIN COUNTY, TEXAS, et al.,                 §
                                                 §
           Defendants.                           §
                                                 §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On January 29, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”) (Dkt. #25) that Defendant Sheriff Jim Skinner’s Motion to Dismiss Pursuant to FED.

 R. CIV. P. 12(b)(6) (“Sheriff Skinner’s Motion”) (Dkt. #9) and Defendant Collin County’s Motion

 to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6) (“Collin County’s Motion”) (Dkt. #10) be denied

 without prejudice. The Report further recommended that Plaintiff Roberto Venzor’s (“Plaintiff”)

 request for leave to file an amended complaint be granted. See Dkt. #25.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, Sheriff Skinner’s Motion (Dkt. #9) and Collin County’s Motion (Dkt. #10)

 are hereby DENIED WITHOUT PREJUDICE.
    Case 4:20-cv-00318-ALM-KPJ Document 26 Filed 02/23/21 Page 2 of 2 PageID #: 166

.

            IT IS FURTHER ORDERED that Plaintiff shall file an amended complaint no later than

     twenty-one (21) days after the issuance of this Memorandum.

            IT IS SO ORDERED.
            SIGNED this 23rd day of February, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
